Detailed Action
This is the final office action for US application number 16/493,637. Claims are evaluated as filed on June 21, 2021 and subsequently entered with this Office action under the First Action Interview Program. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed June 21, 2021 and subsequently entered with this Office action under the First Action Interview Program have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. That is, the remaining clarity and claim issues have been detailed below with corresponding suggested amendments.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim Objections
Claim(s) 25-27 is/are objected to because of the following informalities:
Claim 25 line 10 should read “a shear[[e]] releaser”.  
Claim 26 line 1 should read “shear[[e]] releaser”.  
Claim 27 line 2 should read “shear[[e]] releaser”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13, 15, 18-20, and 23-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 13 is/are unclear with regards to what structure is interposed between said main body of said resurfacing prosthesis and said connecting body in lines 9-10. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “a shear releaser[[,]] interposed between said main body”.
Claim(s) 13 is/are unclear with regards to what structure is adapted to detach in line 11. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “said connecting body, the shear releaser 
Claim(s) 13 is/are unclear with regards to what structure is by cutting said pins in line 13. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “main body of the prosthesis[[,]] by cutting said pins”.
Claim(s) 13 is/are unclear with regards to what structure is so that, after being cut, the main body in lines 13-14. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “at their respective base[[,]] so that, after being cut, the main body”.
Claim(s) 18 is/are unclear with regards to a limited number of interlocking pins in line 2 and if such is intended to refer to a number of the interlocking pins of claim 1 line 7 or additional interlocking pins. Examiner is interpreting this as referring to, and suggests amending as, “a limited number of the interlocking pins”.
Claim(s) 18 is/are unclear with regards to what structure is arranged diametrically in lines 2-3. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “interlocking pins, the interlocking pins arranged diametrically opposite one another”.
Claim(s) 18 is/are unclear with regards to what structure is so as to provide in line 4. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “connecting body[[,]] so as to provide a stable”.
Claim(s) 18 is/are unclear with regards to “the latter” in line 6 and if such is intended to refer to the main body or the connecting body. Examiner is interpreting this as referring to, and suggests amending as, “applied to the connecting body.”.
Claim(s) 19 is/are unclear with regards to “said plurality of blades act consecutively and selectively on a respective interlocking pin,” in lines 1-3 and how the disclosed plurality can be construed to act in a respective pin and if the respective pin is in addition to or in reference to one of the plurality of interlocking pins. Examiner is interpreting this as referring to, and suggests amending as, “said plurality of blades act consecutively and selectively on the interlocking pins,”.
Claim(s) 19 is/are unclear with regards to what structure is so as to provide in line 4. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “connecting body[[,]] so as to provide a stable”.
Claim(s) 19 is/are unclear with regards to “the latter” in line 6 and if such is intended to refer to the main body or the connecting body. Examiner is interpreting this as referring to, and suggests amending as, “applied to the connecting body.”.
Claim(s) 20 is/are unclear with regards to what structure is such that the cutting in line 4. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “the same size[[,]] such that the cutting”.
Claim(s) 20 recites/recite the limitation "the bonding elements" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this interlocking pins is not simultaneous”.
Claim(s) 23 recites/recite the limitation "the respective recess" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “edge of the respective through hole in said connecting body.”.
Claim(s) 24 is/are unclear with regards to “a conical head having a larger base a diameter of which is greater than a diameter of the cylindrical shank” in lines 2-3 and the missing word after ‘base’ or missing commas. Examiner is interpreting this as referring to, and suggests amending as, “a conical head having a 
Claim(s) 25 is/are unclear with regards to what is comprising the steps in line 2. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “prosthesis, the method comprising the steps of: connecting”.
Claim(s) 25 is/are unclear with regards to what structure is so that interlocking pins in lines 4-5. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “connecting body[[,]] so that interlocking pins”.
Claim(s) 25 recites/recite the limitation "the insertion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “instrument to enable [[the]] insertion of said interlocking”.
Claim(s) 25 is/are unclear with regards to what cuts and the missing words after each in line 11. Examiner is interpreting this as referring to, and suggests amending as, “connecting body, wherein the activatingof the interlocking pins”.
Claim(s) 26 is/are unclear with regards to the missing words after each in line 2. Examiner is interpreting this as referring to, and suggests amending as, “each of the interlocking pins”.
Claim(s) 26 is/are unclear with regards to what structure is so that the lip in line 3. That is, there is either a missing noun or an erroneous comma. Examiner is interpreting this as referring to, and suggests amending as, “respective base[[,]] so that the lip of the main body”.
Claim(s) 27 is/are unclear with regards to a limited number of interlocking pins in lines 2-3 and if such is intended to refer to the interlocking pins of claim 25 line 5 or additional interlocking pins. Examiner is interpreting this as referring to, and suggests amending as, “a limited number of the interlocking pins”.
Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Allowable Subject Matter
Claims 13 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20, 23, 24, 26, and 27 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY R SIPP/Primary Examiner, Art Unit 3775